Opinion issued March 31, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01109–CV




MELANIE AUSTIN-JOHNSON, MELISSA AUSTIN AND MIRANDA
AUSTIN, Appellants

V.

WAL-MART STORES, INC., Appellee




On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 2002CV124455




MEMORANDUM OPINIONAppellant Melanie Austin-Johnson, Melissa Austin and Miranda Austin have
failed to timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file
brief).  After being notified that this appeal was subject to dismissal, appellants
Melanie Austin-Johnson, Melissa Austin and Miranda Austin did not adequately
respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Jennings.